F,.       .




      Honorable   James A. Turman             Opinion   No. W-342
      Executive   Director
      Texas Youth Council                     Re:   Does the word "site"         used
      213 West 14th Street                          in the first       sentence   of
      Austin,   Texas                               Section    3 of Senate Bill
                                                    No. 478, Acts of the 55th
                                                    Legislature,       Regular Ses-
                                                    sion,    1957, Chanter 389,
                                                    page 1164, mean land,
                                                    buildings     and such equip-
                                                    ment a8 is permanently
                                                    installed     as a part of the
                                                    present    facilities,      and re-
      Dear Dr.       Turman:                        lated questions.

                  You have requested    an opinion  of this office    con-
      cerning  several  questions   which have arisen   In connection
      with the implementation     OF the provisions   of Section   3 of
      Senate Bill   No. 478, Acts of the 55th Legislature,       Regular
      Session,   1957, Chapter 389, page 1164. Your questions         are
      as Follows:

              "1.    Does the word site,  used in S. B. No. 478,
                     Section  3, Sentence 1, mean land, buildings,
                     and such equipment as Is permanently   installed
                     as a part of the present  facilities?

              "2 .    IF your answer to the above question          Is in the
                      affirmative,     does the definition     of the word
                      site also include     equipment and Furnlshlngs
                      that are not a permanent nart of the buildings
                      such as beds and beddl~ng,       linens,   television
                      sets,    small tools  and equlptnent,    books,   and
                      equipment used in vocational        and academia
                      training     of blind and deaf children?

              “3 .   Since the tract   of land Furnished       the Texas
                     Youth Council   by the Hospital     Board 'is in
                     exchange for the present     Facilities      at the
                     Blind,  Deaf and Orphan School,'        (W.W. 302),
                     what factors  should be considered        in deter-
                     mining an equitable    exchange by the lnter-
                     agency agreement provided     for in S. B. No. 4781
Honorable      James A. Furman,     Page 2 NW-342).



       “4.     In order to avoid an Impasse on sites        accept-
               able to both the Hospital      Board and the Texas
               Youth Council,   what criteria    should be used
               by the Hospital    Board in selecting    a site for
               the Blind,  Deaf and Orphan School In exchange
               for the present    site and what criteria     should
               the Council use In accepting      sites  proposed
               by the Hospital    Board so as to comply with
               spirit  and intent    of S. B. 478?”

            We shall answer       these   questions   in the    order   In which
they   were presented.

               Section   3, Senate Bill  478, Acts of the 55th          Legis-
lature,      Regular Session,    1957, Chapter 389, page 1164,          reads
In part      as follows:

              “Sec. 3.   The Texas Youth Council          is authorized
       to enter into an inter-agency        contract      with the
       Board for State Hospitals      and Special        Schools   for
       the purpose of transferring       the present        site of the
       Blind,    Deaf and Orphans School to the Board For Texas
       State Hospitals    and Special    Schools     for use by the
       Hospital    Board as It so needs.       The Texas Youth Council
       Is Further authorized      to accept   by an inter-agency         con-
       tract   suitable  land now owned or acquired            by the Hos-
       pital   Board for the purpose of constructing             a new
       Blind,    Deaf and Orphans School.       Should the State Hoa-
       pita1 Board not have a suitable         tract     of land for such
       purposes,    then In such event the State Hospital             Board
       shall purchase    a suitable   tract   of land in or near
       Austin,    Texas, to be approved by the Texas Youth Coun-
       cil In exchange for the present         facilities       at the
       Blind,    Deaf and Orphans School.      . . .”

               It is our opinion       that the word “site”     as used   In
the First      sentence  of the above section      means the land,
buildings      and suoh equipment as is permanently          installed    as
a part of      the present   facilities.      We, therefore,     answer
your first      question   in the affirmative.

       It la also our oplnlon     that the word “site’     as
used In the first    sentence    of Section    3 of Senate Bill
No. 478, quoted above, does not Include          equipment and fur-
nishings    that are not a perm=nt        part of the buildings,      such
as beds and bedding,     linens,   television    sets,  small tools    and
equipment,    books and equipment used in vocational         and academic
training    of blind and deaf children.        It Is our opinion     that
all such Items are properly       to be considered     as personalty     and
-       .-




    Honorable    James A.' Turtnan, Page 3 ,(W-342).



    are not Fixtures   s,o as to pass with a conveyance  of the
    soil.    19 Tex. Jur., 705, Section2.,   Therefore, we believe
    that these items are in no way affected     by the provisions
    of Section   3 of Senate Bill No. 478, and we must answer
    your second question    in the negative.

                  Yo,ur third and fourth       questions    deal with the
    factors    and criteria      to be considered      in determining       an
    exchange of the property         involved     in Section     3 of Senate
    Bill No,.'478.     .ThisSection,       as set forth above,         provides
    that the Texas Yo,uth Council          is authorized      to accept     suit-
    able land now owned or acquired            by the State Hospital          Board
    for the purpose of constructing            the new Blind,      Deaf and
    Orphans School.        The section     further    provides    that should
    a suitable     tract   not be available,       then the Hospital        Board
    shall    purchase a suitable       tract   to be approved by the Texas
    Youth Council.        In as much as this section          indicates     that'
    the suitability      of the tract      is to be a prime consideration,
    we believe     that any factor      which in the opinion         of the
    Texas Youth Council        wo,uld tend to make the tract           suitable
          conversely     any factor     which would tend to make the
    %ct     unsultabie     should be considered        by the Youth Council
    in approving      the tract.     Included     in this category       would
    certainly     be such factors      as the location,       size Andy terrain
    of the land involved,         and any other factor       which would tend
    to affect     the ultimate     operation    of a Blind,      Deaf and
    Orphans School by the Council.



                                         SUMMARY

                 The word "site"      as used in the first
                 sentence    of Section   3 of Senate Bill
                 No. 478, Acts of the 55th Legislature,
                 Regular Session,      1957, Chapter 389,
                 page 1164, includes      the land, buildings
                 and such equipment as is permanently
                 installed    as a part of the present      facil-
                 ities,    but does not include     such equip-
                 ment and furnishings       as are not a perma-
                 nent part of the buildings.         In deter-
                 mining what constitutes       anequitable
                 exchange under the provisions        of Section
                 3 of Senate RI11 No. 478, Acts of the
                 55th Legislature,      Regular Session,    1957,
                 Chapter 389, page 1164, the Texas Yo.uth
                 Council    should consider    any factor   which
                 would tend to make the proposed site
Honorable   James A     Turman,    Page 4 (WW-342).



            suitable   for the construction     of      the new
            Blind,   Deaf and Orphans   School.

                                          Yours   very:tFuly,

                                          WILL WILSON
                                          Attorney General        of   Texas




                                                        C. Rivers,      Jr.
                                            Assistant

wm:mg

APPROVED:

OPINION COMMITTEE


Geo . P. Blackburn,     Chairman

Morgan Nesbitt

Milton   Richardson

B. H. Timmins,    Jr.

REVIEWEDFOR THE ATTORNEYGENERAL
BY:
    W. V. Geppert